DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 19 claims and claims 1-11, 16-18 and 20-24  are pending.

Response to Amendment
Applicant's argument, filed on May 31, 2022 has been entered and carefully considered. Claims 1, 16, 20 are amended and claims 12-15 and 19 are canceled. Claims 21-24 are added and 1-11, 16-18 and 20-24 are pending. 
The rejection of claim 20 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Applicant's arguments filed on 05/31/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

	
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16 and 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US. Pub. No. 2019/0313116 A1) in view of Jinho Lee et al. (KR 102310730 B1; date filed March 22, 2018; hereinafter as Jinho) and further in view of Han et al. (US Pat. No. 9,681,128 B1).

Regarding claim 1, LEE teaches an image decoding method comprising([see in Fig. 2]- in fig. 2 illustrating a device for decoding a video): determining a prediction mode of a current block([abstract]-determining a prediction mode for a current block); and s performing prediction for the current block based on the determined prediction mode([abstract]- obtaining the intra-prediction mode of the current block, based on a result of the determining; and performing an intra-prediction for the current block, based on the intra-prediction mode of the current block).
However, LEE does not explicitly disclose wherein two prediction blocks are generated for the current block, wherein a final prediction block for the current block is generated using a weighted-sum using the two prediction blocks.
In an analogous art, Jinho teaches wherein two prediction blocks are generated for the current block, wherein a final prediction block for the current block is generated using a weighted-sum using the two prediction blocks([see in pg. 25, para 6]- two prediction blocks may be specified for the target block. For example, a (final) prediction block of the target block may be generated through an average or a weighted-sum of two prediction blocks for the target block). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jinho to the modified system of LEE a decoding apparatus, an encoding method, and an encoding apparatus, wherein in video encoding and decoding, a plurality of divided blocks are generated by dividing a target block. A prediction mode may be induced with respect to at least some of the plurality of divided blocks, and predictions may be performed on the plurality of divided blocks based on the derived prediction mode. In performing prediction on the divided block, information related to the target block may be used, and information related to another previously predicted divided block of the divided block may be used. [abstract; Jinho].
However, the combination of LEE and Jinho don’t exclusively disclose wherein a size of each of the two prediction blocks is equal to a size of the current block.
In an analogous art, Han teaches wherein a size of each of the two prediction blocks is equal to a size of the current block([col. 8, lines 7-13]- At step 606, the current block is predicted. Predicting the block refers to generating a predictor block or predictor based on the prediction mode and generating the residual. For example, where the current block is prediction using intra prediction, the intra prediction mode indicates how nearby pixels in the same frame are used to block generate the prediction block. A vertical intra prediction mode typically generates a prediction block of the same size as the current block by duplicating the values for pixels located in an adjacent row (e.g., adjacent to the top row of the current block) into respective columns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Han to the modified system of LEE and Jinho method for encoding a video stream having a plurality of frames described herein includes identifying a prediction mode to be used to predict a first block of a frame of the plurality of frames , generating a prediction block using the prediction mode, generating a residual block as a difference between pixel values of the prediction block and the first block, and, if the prediction mode is a directional intra prediction mode, realigning pixels of the residual block based on a realignment mode conforming to the directional intra prediction mode to form a realigned block, transforming the realigned block using a transform mode to form a transformed realigned block, and encoding the transformed realigned block into an encoded video bitstream [Han; col.1, lines 32-44].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 20 have been met in claim 1.
Regarding claim 21, Jinho teaches wherein weight information for a weight for the weighted-sum is received from a bitstream[see in pg. 25, para 6]- two prediction blocks may be specified for the target block. For example, a (final) prediction block of the target block may be generated through an average or a weighted-sum of two prediction blocks for the target block).


Claims 2-5, 17 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, Jinho and Han as applied to claim 1 above and further in view of PARK (US. Pub. 2019/0289287 A1).

Regarding claim 2, the combination of  LEE, Jinho and Han don’t explicitly disclose deriving a first MPM Est and a second MPM list for deriving an intra prediction mode of the current block, determining whether or not the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM list and determining the intra prediction mode of the current block using the first MPM list and the second MPM list, in a case where the intra prediction mode of the current block is included in at least one of the first TVIP:M list and the second MPM  list.
In an analogous art PARK teaches deriving a first MPM Est and a second MPM list for deriving an intra prediction mode of the current block, determining whether or not the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM list and determining the intra prediction mode of the current block using the first MPM list and the second MPM list, in a case where the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM  list([see in Fig. 4 and para 009;0011]- an image decoding method including: reconstructing an intra prediction mode group indicator and a prediction mode index of a current block; constructing a first group (MPM group) using valid intra prediction modes of left and top blocks of the current block; determining the intra prediction mode corresponding to the prediction mode index in the first group as the intra prediction mode of the current block when the intra prediction mode group indicator indicates the first group and determining the intra prediction mode corresponding to the prediction mode index in a second group when the intra prediction mode group indicator indicates the second group; and creating a prediction block, wherein the size of the prediction block is determined depending on transform size information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of PARK to the modified system of   LEE, Jinho and Han a method and a device that create an intra prediction block of each sub block of a current block using size information of a prediction block and creates a reconstructed block [PARK; paragraph 0002].
Regarding claim 3, PARK teaches determining  whether or not the intra prediction mode of the current  block is included in the first MPM list; and  determining whether or not intra prediction mode of the current block in included in the second MPM list, in a case where the intra prediction mode of the current block is not included in the first MPM list([para 0052; 0062; 0092]- when the intra prediction mode group indicator indicates the MPM group, the intra prediction mode indicated by the prediction mode index is selected from the MPM group and the selected intra prediction mode is determined as the intra prediction mode of the current block. The intra prediction mode group indicator may be flag information representing whether the intra prediction mode of the current block belongs to the MPM group or a group other than the MPM group). 
Regarding claim 4, PARK teaches wherein the first MPM list includes a planar mode([para 0061]- When the intra prediction modes of the top and left blocks of the current block are not present at all, the MPM group includes the DC mode, the planar mode, and the vertical mode).
Regarding claim 5, PARK teaches determining the intra prediction mode of the current block using a residual intra prediction mode candidate list in a case where the intra prediction mode of the current block is not included in at least one of the first MPM list and the second MPM list, wherein the residual intra prediction mode candidate list includes intra prediction modes that are not included in at least one of the first MPM list and the second MPM list([para 0063]- When the intra prediction mode group indicator does not indicates the MPM group, the intra prediction module 240 determines the intra prediction mode indicated by the prediction mode index out of the intra prediction modes (hereinafter, referred to as residual intra prediction modes) other than the intra prediction modes belonging to the MPM group as the intra prediction mode of the current block. The prediction mode indices assigned to the residual intra prediction modes vary depending on the configuration of the MPM group. That is, the decoded prediction mode indices indicate indices of the residual intra prediction modes rearranged depending on the configuration of the MPM group. Therefore, the intra prediction module 240 selects the intra prediction mode of the current block from the residual intra prediction modes depending on the decoded prediction mode index and the intra prediction modes belonging to the MPM group).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.


Claims 6-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over   LEE, Jinho and Han as applied to claim 1 above and further in view of Li et al. (CE4-related: History-based motion Vector Prediction; publish July 10-18, 2018; given by the applicant in the IDS).

Regarding claim 6, the combination of   LEE, Jinho and Han don’t explicitly disclose deriving motion information of the current block; deriving a history-based merge candidate using the motion information of the current block; adding the history-based merge candidate to a history-based merge candidate list; and deriving a merge candidate list using the history-based merge candidate.
In an analogous art, Li teaches deriving motion information of the current block([see in Introduction Section]-deriving motion vector); deriving a history-based merge candidate using the motion information of the current block([see in Fig. 2]-a table with multiple HMVP candidates is maintained during the encoding/decoding process); adding the history-based merge candidate to a history-based merge candidate list([see in Fig. 3]-HMVP candidate to be added); and deriving a merge candidate list using the history-based merge candidate([see in Fig. 3]- HMVP candidates could be used in the merge candidate list construction process), wherein the merge candidate list is used for inter prediction of a block that is to be decoded after the current block([see in Fig. 2]- A history-based MVP (HMVP) method is proposed wherein a HMVP candidate is defined as the motion information of a previously coded block. A table with multiple HMVP candidates is maintained during the encoding/decoding process. The table is emptied, when a new slice is encountered. Whenever there is an inter-coded block). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of LEE, Jinho and Han a History-based motion Vector Prediction (HMVP) method for inter coding [Li, abstract].
Regarding claim 7, Li teaches wherein the history-based merge candidate list includes a history-based merge candidate that is derived using motion information of a block that has been decoded before the current block([see in Fig. 2]-decoding a block with HMVP candidates before current block).
Regarding claim 8, Li teaches wherein in a case where the block that has been decoded before  the current block and the current block belong to different coding tree units (CTU), respectively, the history-based merge candidate that is derived on the basis of the motion information of the current block is not added to the history-based merge candidate list([see in Fig. 3]- improve the coding efficiency, a constraint FIFO rule is introduced wherein when inserting a HMVP to the table, redundancy check is firstly applied to find whether there is an identical HMVP in the table. lf found the identical HMVP is removed from the table and all the HMVP candidates afterwards are moved, i.e., with indices reduced by 1).
Regarding claim 9, Li teaches wherein only in a case where an affine mode or a subblock-based temporal motion vector derivation mode is not applied to the current block, the history-based merge candidate is added to the history-based merge candidate list([abstract]- a History-based motion Vector Prediction (HMVP) method for inter coding. In HMVP, a table of HMVP candidates is maintained and updated on-the-fly. After decoding a non-affine inter-coded block, the table is updated by adding the associated motion information as a new HMVP candidate to the last entry of the table. A First-In-First-Out (FIFO) or constraint FIFO rule is applied to remove and add entries to the table. The HMVP candidates could be applied to either merge candidate list or AMVP candidate list).
Regarding claim 10, Li teaches deleting a candidate that is included earliest in the history-based merge candidate list, of candidates included in the history-based merge candidate list, in a case where the number of candidates that are included in the history-based merge candidate list is a pre-defined value([see in Fig. 3]-HMVP candidate list to be removed); and adding the history-based merge candidate in a manner to be positioned next to a candidate that is latest included in the history-based merge candidate list([see in Fig. 3]- HMVP candidate list to be added).
Regarding claim 11, Li teaches adding a candidate that is included in the history-based merge candidate list to the merge candidate list([see in Fig. 3]- HMVP candidate list to be added).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Jinho and Han as applied to claim 21 above and further in view of MIN et al. (WO 2016072775 A1).

Regarding claim 22, the combination of LEE, Jinho and Han don’t exclusively disclose wherein the weight is determined based on the size of the current block.
In an analogous art, MIN teaches wherein the weight is determined based on the size of the current block([abstract]- method according to the present invention comprises the steps of parsing from a bit stream combined prediction information indicating whether to predict by combining intra-prediction and inter-prediction with respect to the current block; determining whether to perform combined prediction with respect to the current block based on the combined prediction information; obtaining a first prediction value by performing inter-prediction with respect to the current block, and obtaining a second prediction value by performing intra-prediction with respect to the current block if the combined prediction is performed; determining a weight for the inter-prediction and a weight for the intra-prediction based on one or more of the distance between a reference picture and the current picture, the size of the current block and characteristics of inter-prediction and intra-prediction; and performing combined prediction based on the weight for inter-prediction, the weight for intra-prediction, the first prediction value and the second prediction value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of MIN to the modified system of LEE, Jinho and Han  a method and an apparatus that perform combined prediction by taking account of one or more of the distance between a reference picture and the current picture, the size of a current block, and characteristics of inter-prediction and intra-prediction, and by obtaining weights for intra-prediction and inter-prediction [MIN; abstract].
Regarding claim 23, MIN teaches wherein the weight is determined based on an inter prediction indicator for the current block([abstract]- method according to the present invention comprises the steps of: parsing from a bit stream combined prediction information indicating whether to predict by combining intra-prediction and inter-prediction with respect to the current block; determining whether to perform combined prediction with respect to the current block based on the combined prediction information; obtaining a first prediction value by performing inter-prediction with respect to the current block, and obtaining a second prediction value by performing intra-prediction with respect to the current block if the combined prediction is performed; determining a weight for the inter-prediction and a weight for the intra-prediction based on one or more of the distance between a reference picture and the current picture, the size of the current block and characteristics of inter-prediction and intra-prediction; and performing combined prediction based on the weight for inter-prediction, the weight for intra-prediction, the first prediction value and the second prediction value).
Allowable Subject Matter

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the image decoding method according to claim 1, a weight-pair comprising a first weight and a second weight is selected from a plurality of weight-pairs for the weighted-sum, the first weight of the selected weight-pair is applied to each sample of a first prediction block of the two prediction blocks, and the second weight of the selected weight-pair is applied to each sample of a second prediction block of the two prediction blocks.  

	

	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	KO et al., US 2020/0296417 A1, discloses method and apparatus for encoding/decoding an image.
2.	Kim et. al., US 2020/014564 A1, discloses a method and an apparatus for reducing noise in a frequency domain in an image coding system.
3.	LEE, US. 2019/0394460 A1, discloses a method and an apparatus for processing video signal.


Conclusion
                                                                                                                                                                                         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/           Primary Examiner, Art Unit 2487